DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action incorporates Reasons For Allowance.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/16/2022, 05/13/2022 is in accordance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
3.	The terminal disclaimer filed on 05/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date has been reviewed and is accepted.  The terminal disclaimer has been recorded.

4.	Applicants claimed amendments filed on 05/14/2022 have been entered.

5.	This application has pending claim(s) 1-20.

6.	Applicants arguments filed on , with respect to the double patenting rejection(s) have been fully considered and are persuasive. The double patenting rejection(s) have been withdrawn.
REASONS FOR ALLOWANCE
7.	The following is an examiner's statement of reasons for allowance: The instant
invention is related to the field of electron microscopy, and particularly to a system for automated tracking of, and correcting for, drift occurring within a sample being
studied under an electron microscope.

Prior art was found for the claims as follows:
Watanabe et al., [US Pub. No.: 2019/0017811 A1] discloses: 
a control system configured for sample tracking in an electron microscope environment [Control unit 200 controls the overall operation of the electron microscope for tracking movement | 0058], the control system comprising: a memory [Storage unit 220 | Fig. 3 el 220]; 
a processor [information processing device | Fig. 3 el 20]; 
and a microscope control component [fig. 3 el 20 control component], 
Phaneuf et al., [US Pub. No.: 2014022600 A1] discloses:
the control system configured to: register a movement associated with a region of interest located within an active area of a sample under observation with an electron microscope [continuously scanning a region of interest at a frequency sufficient that any motion in that feature would be a small increment during a single image pass, and tracking that feature across a high resolution scan | 0095], wherein the registered movement includes at least one directional constituent [Movement includes 3 directional constituents XYZ | Fig. 2 el 24 and 25], wherein the region of interest is positioned within a field of view of the electron microscope [Fig. 12a-c region of interest is centered in the FOV of the microscope];
direct an adjustment of the microscope control component to one or more of: dynamically center a view through the electron microscope of the region of interest [First, the analysis object specifying unit 202 calculates center coordinates of the region of interest (S101 in FIG. 5) | 0075], and dynamically focus the view through the electron microscope of the region of interest [view is focused through the electron microscope| 0075, Fig .6 el 1101];
wherein the adjustment comprises one or more of: a magnitude element [a motion to be detected may be a displacement amount calculated on the basis of the magnitude of the motion of each tracking point CP when one period of contraction and relaxation is performed | 0079], and a direction element [the micro strains are strain indicating change amounts in local motions of the observation object 500 that contribute to the movement in the expansion and contraction direction of the observation object 500 | 0052].

8.	Applicant uniquely claimed a distinct feature in the instant invention, which are
not found in the prior art, either singularly or in combination. The feature is “…wherein the region of interest is positioned within a field of view of the electron microscope;
direct an adjustment of the microscope control component to one or more of: dynamically center a view through the electron microscope of the region of interest, and dynamically focus the view through the electron microscope of the region of interest;”
This feature is not found or suggested in the prior art.


9.	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of reasons for Allowance.”

10.	Claims 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371. The examiner can normally be reached Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488